Citation Nr: 0845042	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus (bunions).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The veteran served on active duty from May 1979 to May 1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's petition to 
reopen his claim for service connection for bilateral hallux 
valgus. 


FINDINGS OF FACT

1.  In a rating action of the RO dated in May 2001, the RO 
determined that the veteran had not provided sufficient new 
and material evidence with which to reopen the previously 
denied claim of entitlement to service connection for hallux 
valgus, and the veteran did not appeal.

2.  The evidence submitted since May 2001 does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The unappealed May 2001 RO decision which denied 
reopening the claim of service connection for hallux valgus 
is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 20.1103 (2008).

2.  Subsequent to the May 2001 RO decision that denied 
entitlement to service connection for hallux valgus, new and 
material evidence sufficient to reopen the claim was not 
received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in June 2004 and June 2005, the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his claim. He was told what information that he 
needed to provide, and what information and evidence that VA 
would attempt to obtain. Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

The aforestated letters provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet App 1 (2006).  The RO stated that it was 
giving him the opportunity to submit additional evidence or 
request assistance prior to making a decision.  The content 
of the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by letter 
dated in April 2006. Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  In the present appeal, 
because the veteran's claim is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. There is no indication of any additional, relevant 
records that the RO failed to obtain.  The veteran was 
provided with VA examinations.  In sum, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and 
no further action is necessary under the mandate of the VCAA. 

New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 
3.304(b) (2008).

The veteran's claim of entitlement to service connection for 
bilateral hallux valgus was initially denied by the RO in a 
July 1983 rating decision.  The veteran appealed this 
decision to the Board, who, in a December 1984 decision, 
denied his claim for service connection for bilateral hallux 
valgus.  Subsequently, the veteran attempted to reopen his 
service connection claim, but his applications to reopen were 
denied by rating decisions in July 2000 and May 2001 for lack 
of new and material evidence.  At the time of the last final 
denial in May 2001, the evidence of record included the 
veteran's service medical records and a June 1998 X-ray 
report from J.  C. Mulkey, D.O.

The veteran's service medical records indicate that, although 
he reported no foot trouble on his induction report of 
medical history in April 1979, the medical examiner noted 
"bilateral hallux valgus (painful valgus when wears narrow 
type shoes)."  In April 1981 and July 1981, the veteran 
reported right foot pain and was noted to have mild bilateral 
hallux valgus.  In June 1981, he was placed on physical 
profile for hallux valgus.  In August 1981, the veteran 
reported foot pain on several occasions, describing that he 
had recurring problems with bunions over the preceding four 
years, and that he had been placed on profiles over the past 
several months for this condition.  

In May 1982, the veteran had reported a three year history of 
bilateral foot pain, with a prior history of hallux valgus.  
The doctor noted obvious abduction of bilateral 
metatarsophalangeal joints of both feet with slight reddening 
at the joint and no swelling, and diagnosed him with hallux 
valgus.  Later that month, the veteran reported corns on his 
feet with a gradual onset over the past three years for which 
he had been given specialized shoes.  In June 1982, the 
veteran twice reported painful bunions, worse on the right 
foot, and was diagnosed with hallux valgus.  In September 
1982, the veteran reported painful bilateral bunions, worse 
on the right than the left, for the past year.  The doctor 
noted that the veteran had been treated with bunion pads, 
which did not help, and stated that the pain limited his 
physical activities.  The doctor assessed the veteran as 
having bilateral bunions and pes planus, and recommended that 
he try orthotic shoes.  In November 1982, the veteran 
reported bilateral foot pain and was assessed as having 
bunions.  

In January 1983, the veteran again reported bilateral bunion 
pain and stated that he wished to forego corrective surgery; 
the doctor assessed the veteran as having bilateral bunion 
formation and recommended a profile to limit his activity.  
In February 1983, the veteran reported of bilateral bunions 
and was placed on a no running and no marching over half a 
mile per day profile for hallux sinitus, bilateral bunions, 
and bilateral loss of arch.  Finally, on his March 1983 
separation examination, the examiner indicated that the 
veteran had bilateral bunions and pes planus, noting a T3 
profile.  

The June 1998 X-ray report from Dr. Mulkey showed that the 
veteran had degenerative change of the first metatarsal 
phalangeal joint of the left foot and 
bilateral medial prominence of the first metatarsals with 
hallux valgus deformity.  

The veteran's service connection claim was initially denied 
in July 1983 on the grounds that hallux valgus with bunions 
existed at entrance into service and had not been shown to 
have been aggravated beyond its normal progression during 
service.  In May 2001, the veteran's application to reopen 
his bilateral hallux valgus claim was denied on the basis 
that the veteran still had not submitted evidence showing 
that his hallux valgus condition, which pre-existed his 
period of active service, was due to or aggravated beyond its 
normal progression during his period of active service.  The 
veteran was notified of this decision and of his appellate 
rights by a letter dated May 21, 2001.  He did not appeal.  
Therefore, the May 2001 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

The veteran filed a claim to reopen in May 2004.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108 (West 2002); 
38 C.F.R. 3.156 (2008).  Evidence is new if it has not been 
previously submitted to agency decision makers.  38 C.F.R. 
§ 3.156(a) (2008).  Evidence is material if it, either by 
itself or considered in conjunction with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence obtained since the May 2001 rating decision includes 
VA treatment records dated in February 2004 and June 2007, a 
March 2006 letter from R. A. Lucas, D.P.M., an October 2006 
VA examination report, treatment records from S.  Greenhut, 
D.P.M. dated from April 2008 to May 2008, a June 2008 VA 
examination report, a March 2008 X-ray report from R. Buxton, 
M.D., and an April 2008 bone scan report from D. W. Wulfeck, 
M.D.
  
In February 2004, the veteran sought VA treatment for 
bilateral bunions, stating that he had this condition for 
twenty years, indicating left foot swelling at the bunion and 
great toe for three days.  The diagnosis was bilateral 
bunions.  The veteran did not seek further VA treatment until 
June 2007, when he reported having painful feet.  After 
performing a foot examination, the doctor reported that the 
veteran had bilateral metatarsalgia, bilateral bunions, and 
pes planus, and recommended the use of orthotics.  

In March 2006, Dr. Lucas submitted a letter indicating that 
he had treated the veteran for bilateral flexible flat feet 
with a bunion deformity.  

In October 2006, the veteran underwent a formal VA foot 
examination.  After discussing the veteran's pertinent 
history, the findings of his physical examination, and the 
results of diagnostic studies, the examiner diagnosed the 
veteran with bilateral hallux valgus deformities of the feet 
with associated metatarsophalangeal joint osteoarthritis and 
bilateral pes planus deformities of the feet with associated 
plantar fasciitis.  The examiner also stated that the 
veteran's bilateral hallux valgus deformities were pre-
existing in nature and were not caused by or the result of 
trauma while in service.  Additionally, the examiner reported 
that the veteran's bilateral hallux valgus deformities with 
osteoarthritis of the first metatarsophalangeal joints were 
not aggravated beyond a normal progression by his period of 
active service.

Treatment records from Dr. Greenhut indicate that the veteran 
received treatment for foot pain in April 2008 and May 2008.

In June 2008, the veteran was afforded a second formal VA 
examination of his feet.  At the outset of the examination 
report, the examiner indicated that he had reviewed the 
veteran's claims folder.  After discussing the veteran's 
pertinent history, the findings of his physical examination, 
and the results of diagnostic studies, the examiner diagnosed 
the veteran with bilateral hallux valgus and bilateral pes 
planus with plantar fasciitis.  The examiner did not provide 
an opinion as to the etiology of the veteran's foot 
conditions.  

A March 2008 X-ray report from Dr. Buxton reveals that the 
veteran had hallux valgus and bunion of the right foot, and 
hallux valgus and bunion with degenerative osteoarthritis of 
the first metatarsal phalangeal joint and minimal calcaneal 
spurs of the left foot.   

Finally, an April 2008 bone scan report from Dr. Wulfeck 
indicates that the veteran had post-traumatic degenerative 
changes of both feet and ankles, with focal areas of 
increased uptake noted throughout the left ankle, left 
calcaneous, bilateral great toes, and the mid-tarsal bones of 
both feet.  

The veteran's contentions that his bilateral hallux valgus 
had its onset during active service are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 2001, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, while the Board does not 
question the sincerity of the veteran's conviction that his 
bilateral hallux valgus had its onset during or was 
aggravated by military service, as a lay person he is not 
competent to establish a medical etiology merely by his own 
assertions; such matters require medical expertise.  38 
C.F.R. § 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As noted above, the claim was denied in May 2001 on the basis 
that the veteran had not submitted evidence showing that his 
bilateral hallux valgus condition, which pre-existed his 
military service, was due to, or aggravated beyond its normal 
progression by, his period of active duty.  The remaining 
competent medical  evidence submitted since May 2001 is new 
in that it was not previously of record.  However, at no 
point during treatment has a medical opinion suggested that 
the veteran's pre-service bunions were aggravated during 
service, or that he currently has bunions that had their 
onset during service or are related to an in-service disease 
or injury.  Rather, the only medical opinion of record 
regarding the etiology of the veteran's bilateral hallux 
valgus submitted after May 2001 indicates this condition was 
not caused by or the result of trauma while in military 
service, and further, was not aggravated beyond its normal 
progression by his service.  See October 2006 VA medical 
examination report.  As such, this evidence is not material 
because it does not tend to show that the veteran's pre-
existing hallux valgus was aggravated by service.  The new 
medical records show only that the veteran reported painful 
bunions many years after service.  Accordingly, the new 
evidence of record fails to provide a reasonable possibility 
of substantiating the veteran's claim, and therefore does not 
provide a basis for reopening the claim.  See 38 C.F.R. § 
3.156 (2008).

As new and material evidence has not been submitted, the 
veteran's petition to reopen his previously denied claim for 
entitlement to service connection for bilateral hallux valgus 
is denied.


ORDER

New and material evidence having not been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hallux valgus is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


